Case: 18-13285   Date Filed: 05/29/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13285
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:17-cv-80572-KAM



MICHAEL IBEZIM,

                                                           Plaintiff-Appellant,

                                   versus

THE GEO GROUP, INC.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 29, 2019)

Before WILSON, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 18-13285        Date Filed: 05/29/2019       Page: 2 of 3


       Michael Ibezim appeals from the district court’s order granting summary

judgment in favor of his former employer, The GEO Group, Inc. (GEO), in his

lawsuit alleging race and national origin discrimination and retaliation, in violation

of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a)(1), and the Florida

Civil Rights Act (FCRA), Fla. Stat. § 760.10(1)(a); and interference and retaliation

in violation of the Family and Medical Leave Act (FMLA), 29 U.S.C. § 2612.1

       Ibezim, a Nigerian-American, was terminated from his employment as an

administrator with GEO, a company that operates correctional facilities. He

alleges that he was passed over for promotions and was pressured to transfer from

one GEO facility to another to make room for a less qualified white employee; that

GEO reprimanded him based on false accusations when he filed an internal

complaint; that he was reprimanded and terminated following accusations of

unprofessional conduct and for his involvement in employment with outside

organizations, which violated company policy; and that GEO violated his FMLA

rights by firing him while he was out on FMLA leave.

       The district court granted summary judgment finding that Ibezim failed to

establish a prima facie case of race or national origin discrimination, and that he

could not establish that he was terminated for requesting FMLA leave.


       1
         Ibezim also cited the Florida Whistleblower Act, Fla. Stat. § 448.102, in his complaint,
but he has not discussed that law on appeal, so the issue is abandoned. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                                2
              Case: 18-13285     Date Filed: 05/29/2019    Page: 3 of 3


      We review a district court’s order granting summary judgment de novo,

“viewing all the evidence, and drawing all reasonable inferences, in favor of the

non-moving party.” Vessels v. Atl. Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir.

2005) (per curiam). Summary judgment is only proper if there are no genuine

issues of material fact and the moving party is entitled to judgment as a matter of

law. Id.

      We have read the briefs, reviewed the record, and carefully considered the

district court’s thorough order. Ibezim has not shown that the district court erred in

granting GEO’s motion for summary judgment on his discrimination and

retaliation claims. Ibezim only quarrels with the wisdom of his reprimands and

termination, but has not cited to sufficient evidence to establish that discrimination,

rather than unmet performance expectations, was the true reason for them.

      Nor has Ibezim established that the district court erred in granting summary

judgment as to his FMLA claims. The record establishes that GEO had already

begun the process of terminating his employment before he submitted his FMLA

leave request, demonstrating that he would have been terminated even if he had not

made the request.

      Accordingly, the summary judgment is affirmed.

      AFFIRMED.




                                           3